1
2
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                              SOUTHERN DISTRICT OF CALIFORNIA
10
     AREA 55, LLC, a California limited              CASE NO. 3:19-cv-90-LAB (BLM)
11   liability company,
                                                     ORDER GRANTING PLAINTIFF’S
12                                     Plaintiff,
                                                     MOTION TO STRIKE DEFENDANTS’
13                      vs.                          INSUFFICIENT DEFENSES [Dkt. 26];

14   SURE FIT HOME DÉCOR, LLC, an                    ORDER DENYING DEFENDANTS’
     Illinois limited liability company, fka         MOTION FOR LEAVE TO FILE A SUR-
15   FOCUS PRODUCTS GROUP                            REPLY [Dkt. 36]
     INTERNATIONAL, LLC, et al.,
16
17                                Defendants.
18          Currently before the Court is Plaintiff Area 55’s motion to strike Defendant Sure
19   Fit’s 1 affirmative defenses. For the reasons below, that motion is GRANTED.
20          I.     Legal Standard
21          Federal Rule of Civil Procedure 12(f) allows the Court to “strike from a pleading an
22   insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.”
23   Affirmative defenses “deny plaintiffs right to recover, even if the allegations of the
24   complaint are true.” Fed. Deposit Ins. Corp. v. Main Hurdman, 655 F. Supp. 259, 262
25   (E.D. Cal. 1987). “A statement that denies plaintiff’s prima facie case is not an affirmative
26
27   1Area 55 sued two related entities, Sure Fit Home Décor, LLC and SF Home Décor, LLC.
28   They are collectively referred to as “Sure Fit” here.



                                                    -1-
1    defense.” Joe Hand Promotions, Inc. v. Kurti, 2015 WL 5276691, at *1 (S.D. Cal. 2015).
2    Properly pleaded affirmative defenses must “give plaintiff fair notice of the defense.”
3    Wyshak v. City National Bank, 607 F.2d 824, 827 (9th Cir. 1979). Although a defense
4    need not include extensive factual allegations to give fair notice, Sec. People, Inc. v.
5    Classic Woodworking, LLC, 2005 WL 645592, at *2 (N.D. Cal. 2005), bare statements
6    reciting mere legal conclusions may be insufficient. CTF Dev., Inc. v. Penta Hospitality,
7    LLC, 2009 WL 3517617, at *7 (N.D. Cal. 2009). Where a court strikes an affirmative
8    defense, leave to amend is ordinarily given freely. See Wyshak, 607 F.2d at 826-27 (9th
9    Cir. 1979).
10          II.    Defenses That Are Not Affirmative Defenses
11          Sure Fit’s second defense—that Area 55 has failed to state a claim upon which
12   relief may be granted—is not an affirmative defense. See J&J Sports Prods., Inc. v.
13   Juarez, 2016 WL 795891, at *1 (S.D. Cal. 2016).
14          Sure Fit’s fifth defense—that Area 55’s claimed damages are in excess of those
15   permitted by statute and that the contractual provisions relied upon to assert the damages
16   are unenforceable penalty clauses—merely denies an element of Area 55’s claim; it’s not
17   an affirmative defense. See Joe Hand Promotions, Inc. v. Davis, 2012 WL 4803923, at
18   *4 (N.D. Cal. 2012); see also Hernandez v. Cty. of Monterey, 306 F.R.D. 279, 285 (N.D.
19   Cal. 2015) (“[A] defense targeting the amount of the recovery is a limitation rather than
20   an affirmative defense.”).
21          Likewise, Sure Fit’s eleventh defense, which states that it did not materially breach
22   the agreements, is a denial of the allegations of the claim and not an affirmative defense.
23          III.   Insufficiently Alleged Affirmative Defenses
24          Defenses three, four, six, seven, eight, nine, ten, twelve, thirteen, and fourteen are
25   insufficiently alleged because they’re legal conclusions. They merely recite the respective
26   legal doctrines without factual allegations to give Area 55 fair notice of the defenses. See
27   CTF Dev., Inc., 2009 WL 3517617, at *7.
28   ///



                                                 -2-
1       IV.      Conclusion
2             Area 55’s motion to strike is GRANTED. Dkt. 26. Sure Fit’s second, fifth, and
3    eleventh affirmative defenses are stricken without leave to amend. Defenses three, four,
4    six, seven, eight, nine, ten, twelve, thirteen, and fourteen are stricken with leave to amend.
5    Sure Fit may file an amended answer by August 16, 2019.
6             Sure Fit also sought leave to file a sur-reply in support of its opposition. The
7    arguments in that brief are immaterial to the Court’s conclusion here, so that motion is
8    DENIED. Dkt. 36. As both sides are aware, “the [C]ourt’s time is valuable and motions
9    to strike are disfavored.” Barnes v. AT & T Pension Ben. Plan-Nonbargained Program,
10   718 F. Supp. 2d 1167, 1175 (N.D. Cal. 2010). Using even more of the Court’s time by
11   expanding the briefing on an already-disfavored motion is not well taken. The parties
12   should work together in the future to resolve their disputes informally and avoid
13   unnecessary motion practice.
14            IT IS SO ORDERED.
15   Dated: July 26, 2019
16                                                 HONORABLE LARRY ALAN BURNS
                                                   Chief United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
